                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )           Case No. 1:18-cr-10069-STA
                                                )           Chief Judge S. Thomas Anderson
JASON DWIGHT KING                               )

                          ORDER AND NOTICE OF RESETTING

        This cause is before the Court on the Defendant’s Motion to Continue Sentencing Hearing

from Tuesday, May 28, 2019 at 11:00 a.m., to a later date convenient to the Court and counsel.

Having considered the representations made in the Defendant’s Motion, and for good cause shown,

the Court is of the opinion that the change of plea hearing should be continued.

        As counsel does not state in his motion an estimate of time for resolving the state court

cases referenced, the Court will continue the hearing for a period of approximately forty-five (45)

days.

        Accordingly, it is ORDERED:

        That the Sentencing Hearing is hereby continued to Tuesday, July 16, 2019 at 10:00a.m.

        DONE AND ORDERED in Chambers at Jackson, Tennessee, this 24th day of May, 2019.


                                             s/S. Thomas Anderson
                                             S. Thomas Anderson
                                             Chief United States District Judge
